DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of reason for Allowance
Claims 1, 3-7, 9-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an authentication server and method that provide authentication information upon interruption of power supply.
The closest prior art, as previously recited, Somasandharam (US 2018/0288006), Thompson (US 2004/0215693), Togashi (US 2007/0210650), are also generally directed to various aspects of interruption of power supply.  However, none of the above prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 5, 7, 13.  For example, none of the cited prior art teaches or suggest the steps of: wherein the processor further: calculates a remaining time of power supply from the UPS, calculates a required time for preparation of shutdown of the authentication server, compares the remaining time with the required time, upon determining that the remaining time is less than the required time, prohibits the piece of authentication information from being transmitted to the client device, and upon determining that the remaining time is equal to or larger than the required time, transmits the piece of authentication information to the client device under a predetermined condition.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439